Citation Nr: 1623977	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-15 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Veterans Retraining Assistance Program (VRAP) benefits for an Advanced Tractor Trailer Training program at All State Career trade school.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1990 to October 1993 and with the Navy Reserve from October 1993 to June 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, in pertinent part, denied the Veteran's application for VRAP benefits.  Jurisdiction over the claims file is currently held by the RO in Philadelphia, Pennsylvania. 

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.   


FINDINGS OF FACT

1.  In July 2013, VA notified the Veteran that he was eligible to receive VRAP benefits for full time training in the Advanced Tractor Trailer Driver program at All State Career trade school. 

2.  An August 2013 certificate of enrollment from All State Career trade school establishes that the Veteran's program of study included 20 clock hours per week.

3.  The Veteran did not pursue a full-time course of training in the Advanced Tractor Trailer Driver program at All State Career trade school. 


CONCLUSION OF LAW

The criteria for VRAP benefits are not met.  VOW to Hire Heroes Act of 2011, title II of Public Law 112-56 (2011); 38 U.S.C.A. § 4100 (West 2014); 38 C.F.R. §§  21.4252(g), 21.4270 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that this case involves a legal question rather than a factual determination and the duties to notify and assist the Veteran do not apply.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); VAOGCPREC 5-2004 (June 23, 2004).  Additionally, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as will be discussed below.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

The Veteran contends that entitlement to educational assistance benefits is warranted under the VRAP as he was enrolled in a full time training program at an accredited trade school from April 2013 to September 2013.  See Pub. L. 112-56, Title II, § 211, 125 Stat. 713.  The VRAP is  a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  VRAP offers  up to 12 months of training assistance to unemployed veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupations.  VRAP § 211(b).

Participants must attend full-time in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.  Participants will not receive benefits for any time period during which the training drops below full-time.  Participants must be enrolled in a VA approved program of education offered by a community college or technical school.  The program must lead to an associate degree, non-college degree, or a certificate, and train the Veteran for a high demand occupation.  VRAP § 211(b). 

Full-time enrollment in a trade or technical course that includes shop practice as an integral part of a program not leading to a standard college degree consists of 22 clock hours per week (exclusive of supervised study) with not more than 2 1/2 hours rest period allowance.  38 C.F.R. § 21.4270(a)(1)(A).  

In July 2013, the Veteran filed an application for VRAP benefits.  Later that month, VA issued a letter informing the Veteran that he met the basic eligibility requirements VRAP benefits for full-time training in the Advanced Tractor Trailer Driver course at All State Career trade school.  The letter also informed the Veteran that he should submit an enrollment certificate from the school establishing his participation in an approved program.  

The enrollment certificate received from All State Career trade school reflects that the Veteran participated in a non-degree college program for Advanced Tractor Trailer Training through September 2013.  The program included 20 clock hours of study per week.  This information is at odds with data developed by VA in response to the Veteran's initial claim for VRAP benefits in July 2013; at that time, VA's educational database indicated that the Advanced Tractor Trailer Driver course at All State Career school was comprised of 22 full time credit hours and was an approved non-degree vocational/technical program.  The program was approved for benefits from VRAP based on information provided in January 1995. 

In the August 2013 administrative decision on appeal, VA denied the Veteran's application for VRAP benefits based on the enrollment certificate which established the Veteran's program of study only included 20 clock hours and was not considered full-time.  The Veteran disagreed with the denial of his claim and contacted his congressman for help in pursuing his appeal.  In response to an inquiry from the Veteran's congressman, VA contacted the financial aid director and certifying official at All State Career trade school for further information regarding the Veteran's enrollment.  The school representative informed VA that the Veteran was only enrolled in 20 credit hours per week and that he performed additional time completing homework and independent study, but these hours could not be certified to VA.  

The Veteran graduated from the Advanced Tractor Trailer Driver program at All State Career trade school in September 2013.  He testified during the November 2014 hearing that he still owes money on his student loans and has not received any assistance from VA.  The testified that if he is not eligible at the full-time rate of payment, he should be compensated for three-quarter-time enrollment.  In support of his claim, he submitted a copy of the Advanced Tractor Trailer Program course outline, which indicates the program includes 22.5 total credit hours and 20 hours of class time per week.  

Based on a review of the complete record, the Board finds that the Veteran was not enrolled in a full-time training program at All State Career trade school from April to September 2013.  As noted above, participants in the VRAP must pursue a full-time course of study.  In this case full-time enrollment consists of 22 clock hours per week under 38 C.F.R. § 21.4270(a)(1)(A).  Although the information contained in the VA database and developed in response to the Veteran's July 2013 application for benefits indicated that the Advanced Tractor Trailer Driver course was a full-time 22 hour program, this information dates from 1995 and is contradicted by the more recent information provided by the school and reported in the Veteran's enrollment certificate.  The certificate shows that the Veteran's program included only 20 clock hours and is not considered full-time under VA regulations.  Although the course outline submitted by the Veteran indicates that the Advanced Tractor Trailer Driver program is worth 22.5 credit hours from the school, it also reiterates that the class includes only 20 clock hours per week.  

The Board has also considered whether the Veteran's course of study may be considered full-time under 38 C.F.R. § 21.4270(a)(1)(ii) which defines full-time enrollment as only 18 clock hours net instruction per week.  This provision applies to trade and technical courses where theory and class instruction constitute more than 50 percent of the required hours not leading to a standard college degree.  Id.  According to the course outline submitted by the Veteran, the Advanced Tractor Trailer Driver program was comprised of 200 clock hours of theory and 280 clock hours of lab for a total of 480 hours per semester and 20 hours per week.  Thus, it is clear that theory and class instruction do not make up more than 50 percent of the course.  

The Veteran also contends that his educational program should be considered full-time because he performed additional hours completing homework and independent study.  As noted above, the certifying official for All State Career trade school informed VA that such hours could not be reported to VA.  Furthermore, education assistance is only available for independent study courses if a veteran was enrolled in an unaccredited independent study program from October 29, 1992.  38 C.F.R. § 21.4252(g).  

Finally, to the extent the Veteran contends that he is eligible to receive benefits at the three-quarter-time enrollment rate (for 16 through 21 clock hours per week), the VRAP explicitly provides that benefits are only payable for training "on a full-time basis."  VRAP § 211(b).  Thus, the Veteran cannot receive benefits under the VRAP for a program that includes less than 22 clock hours per week pursuant to 38 C.F.R. § 21.4270.  

As the Veteran was not enrolled in a full-time course of study, the claim must be denied.  The Board is sympathetic to the Veteran's situation, but is without legal authority to grant entitlement to VRAP benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to VRAP benefits for Advanced Tractor-Trailer Training at All State Career trade school is denied.




____________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


